PER CURIAM.
Pro se plaintiffs Carol Palesky, Jacob Pale-sky, and Donna Hamilton appeal from the entry of a summary judgment in the Superi- or Court (Sagadahoc County, Bradford, J.) in favor of the Maine School Administrative District No. 75 in the plaintiffs’ action for allegedly improper procedures involving a revote of a failed school bond issue. We agree with the trial court that the plaintiffs have no statutory or common law basis for their claims against the district and therefore we affirm the judgment. We also note that the plaintiffs’ cause of action has been beset with procedural problems, including the plaintiffs’ failure to make timely filings in the trial court, throughout this lengthy and vexatious litigation.
It is obvious from the record that the plaintiffs brought this suit against the district for purposes of harassment. The trial court properly granted the district’s motion for sanctions, pursuant to M.R.Civ.P. 11. Similarly, we find that the plaintiffs’ appeal to this Court is both frivolous and instituted for delay, and therefore, pursuant to M.R.CivJP. 76(f), we order the plaintiffs to pay $1,000 toward the district’s attorney fees, as well as treble costs. See Fleet Bank of Maine v. Hunnewell, 633 A.2d 853, 854 (Me.1993) (per curiam) (pro se litigant’s appeal taken without any reasonable likelihood of prevailing and resulting in increased costs, and waste of this Court’s resources is subject to Rule 76(f) sanctions).
The entry is:
Judgment affirmed.
Plaintiffs Carol and Jacob Palesky and Donna Hamilton shall pay to defendant district $1,000 toward its attorney fees plus treble costs.
All concurring.